NUMBER 13-19-00573-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                 IN RE LAKEITH RAQIB AMIR-SHARIF


                      On Petition for Writ of Mandamus.


                                      ORDER

             Before Justices Benavides, Longoria, and Perkes
                            Order Per Curiam

      Relator Lakeith Raqib Amir-Sharif, proceeding pro se, filed a petition for writ of

mandamus in the above cause on November 8, 2019. Through this original proceeding,

relator seeks to compel the trial court to comply with the recusal procedures provided by

Texas Rule of Civil Procedure 18a. See TEX. R. CIV. P. 18a(f). The Court requests that

the real parties in interest, Warren Kenneth Paxton Jr. on behalf of the Office of the

Attorney General of the State of Texas, Law Enforcement Defense Division; and Sharon

Howell as General Counsel for the Texas Department of Criminal Justice, or any others

whose interest would be directly affected by the relief sought, file a response to the
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
12th day of November, 2019.




                                            2